On Rehearing.
PER CURIAM.
We are still of the opinion that the petition for habeas corpus was prematurely filed and the release of petitioner should have been denied by the trial court since petitioner had not completed service of his sentences at that time.
We do not undertake to state the amount of time petitioner should now be required to serve in order to complete serving his sentences, as this is not before us.
Under the circumstances of this particular case, we are of the opinion that petitioner is entitled to credit for the time he was a prisoner in the Jefferson County jail from October 27, 1967 to April 11, 1968. Thus, in fixing the remaining time he must now serve, the time he spent in Jefferson County jail should be counted as time served on his sentences.
*661The opinion on original deliverance and the special concurrence are modified to the extent herein expressed.
Opinion modified and extended.
Application for rehearing overruled.'
LIVINGSTON, C. J., and SIMPSON, COLEMAN, BLOODWORTH and MADDOX, JJ., concur.